Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-11 presented for examination. Applicant filed an amendment on 04/18/2022 amending claims 1, 4, 5, 10  and 11 and canceling the claims 2, 3 and 6-9. Therefore, the claims 1, 4, 5, 10 and 11 are pending.
After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In the instant case, Claims 1, 4, 5, 10 and 11 are directed to executing processing determined on a basis of the request using service information and identification information regarding a service that is stored in a recording medium and/or communication target external device and invalidating the processing with the request with change in settings of specific services associated with service information. The claims 1, 4, 5, 10 and 11 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claims 1 and 5 are directed to a device comprising circuitry.  The claimed invention is a -statutory category of invention (Step 1: Yes) 
Claim 10 and 11 are directed to system comprising first and second information processing device. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 5, 10 and 11 is then analyzed to determine whether it is directed to a judicial exception. The claims 1, 10 and 11 recite plurality of steps of “change setting, invalidate first processing associated with stored service information based changed setting and execute second processing based on identification regarding service information stored in recording medium.” Claim 5  include steps of executing first processing associated with service information indicating payment process stored in a communication external device and  executing second processing associated with  stored service information/ identification information regarding a service stored in a communication target external device.”
The limitations of receiving  and acquiring information and change setting information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to computer implemented method for enabling borrowers to anonymously shop for loan packages offered by plurality of lenders in Mortgage Graders, Inc., v. First Choice Loan Servs., Inc. That is, other than reciting “receiving/acquiring/change setting,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “circuitry configured to” language, “receiving/acquiring/change setting” in the context of this claim encompasses the user manually executing recited steps…….” The recitation of a circuitry in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “invalidate the processing associated with the stored service information in recording medium/external device based on the change of the setting information as per request from external device, execute first processing based on service information stored in recording medium or external device and execute second processing based on identification information regarding service that is stored in the recording medium/external device The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of user inability to use service when migration is performed enabling information processing device to handle processing to be executed at any period of period before migration, a period after migration and a period during migration  providing an improved information processing device and information processing system that smoothly perform the migration in a system (see paragraph [0061]). The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10 and 11 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Hidenori et al., Japanese Patent Publication No. JP 2003-91687 (reference 4  in Foreign Patent Documents of IDS submitted by applicant on 08/24/2020 (or Reference P in attached PTO-892 for this office action)).
As per claim 1, Hidenori et al. teach an information processing device, comprising: 
circuitry configured  (see Fig. 1: page 14, 4th-8th paragraph) to:
receive a request from an external device (see Fig. 1, page 6, 6th paragraph; where user 10 with mobile terminal/desktop 11/12 using personal identification number requests switching of charge payment method);
change setting information based on the request, wherein the setting information indicates a setting of a specific service associated with service information of the information processing device (see Fig. 1, page 6, 6th-7th paragraph: where USIN setting is changed/switched on mobile terminal 11 of user from prepaid method to postpaid method for payment for service of communication), and the service information is stored in a recording medium (Fig. 1, USIM (20); page 4, 2nd paragraph;5th paragraph, page 6; where communication service information regarding amount balance is recorded in USIM card as a recording medium);
determine, one of a first processing or a second processing, as a processing to be executed based on the received request; invalidate the first processing based on the change of the setting information, wherein the first processing is associated with service (see page 6, 6th paragraph; page 7, 4th paragraph; where switching of payment method to postpaid method invalidates the first processing prepaid payment and remaining amount of deposit of prepaid is applied to fee of the postpaid method);
execute the second processing based on the determined processing, wherein the second processing is associated identification information regarding the service that is stored in the recording medium (see Fig. 1, Mobile Terminal (11): USIM (20, 21): Fig. 14: page 10, 1st paragraph; where second processing is processing of payment fee for mobile terminal as deposit amount in the USIM is reduced as communication service is used based on identification information of mobile terminal including USIM of the mobile terminal).
As per claim 4, Hidenori et al. teach claim 1 as described above. Hidenori et al. further teach information processing device, wherein 
the circuitry is further configured to invalidate the first processing for each of a plurality of services associated with the information processing device (see page 6, 6th paragraph; page 7, 4th paragraph; where switching of payment method to postpaid method  transfers all remaining amount of deposit of prepaid applied to fee of the postpaid method  invalidating the each of services of first processing).

As per claim 5, Hidenori et al. teach claim 1 as described above. Hidenori et al. further teach information processing device comprising: 
circuitry (see Fig. 1: page 14, 4th-8th paragraph) configured to: 
acquire information from a communication target external device (see Fig. 1, Mobile Terminal (11): USIM (20, 21): page 6, 6th paragraph; where user personal identification number and USIM setting including remaining deposit balance is acquired from mobile terminal prior to first or second processing), wherein 
the processing to be executed corresponds to a first processing and a second processing, the first processing is associated with service information stored in the communication target external device, the service information indicates a payment process associated with the information processing device (see Fig. 1, Mobile Terminal (11), USIM (21 and 20: page 5, 4th and 5th paragraph; page 6, 4th paragraph; where first processing including processing/charging amount for mobile communication service based on range of deposit balance remaining which is recorded in USIM card 21 of mobile communication device), 
the second processing is associated with identification information regarding a service that is stored in the communication target external device, and the processing to be executed is determined based on the second processing that is in an executable state and the acquired information that includes the service information and the identification information (see Fig. 1, 2nd paragraph, page 6; 2nd and 5th paragraph, page 7: where second processing is fee charged to mobile terminal based on USIM ID as amount depleted in the USIM card based on mobile user identification); and 
execute the first processing and the second processing based on the determined processing (see page 9, last two paragraph; where first processing executed by processing remaining deposit balance for identified communication service and second processing is executed by addition of additional amount or fee for the mobile terminal when deposit in USIM is reduced).
As per claim 10,  Hidenori et al. teach an information processing system, comprising: 
a first information processing device; and a second information processing device (see Fig. 1: page 14, 4th-8th paragraph: Examiner interprets two separate device used for processing followings steps instead of one), 
the first information processing device includes the first circuitry (see Fig. 1) is configured to:  
receive a request from an external device (see Fig. 1, page 6, 6th paragraph; where user 10 with mobile terminal/desktop using personal identification number requests switching charge payment method);
change setting information based on the request, wherein the setting information indicates a setting of a specific service associated with service information of the information processing device (see Fig. 1, page 6, 6th-7th paragraph: where USIN setting is changed/switched on mobile terminal 11 of user from prepaid method to postpaid method), and the service information is stored in a recording medium (Fig. 1, USIM (20); page 4, 2nd paragraph; where service information regarding amount balance is recorded in USIM card as a recording medium);
determine, one of a first processing or a second processing, as a processing to be executed based on the received request; invalidate the first processing based on the change of the setting information, wherein the first processing is associated with service (see page 6, 6th paragraph; page 7, 4th paragraph; where switching of payment method to postpaid method invalidates the first processing prepaid payment and remaining amount of deposit of prepaid applied to fee of the postpaid method);
execute the second processing based on the determined processing, wherein the second processing is associated identification information regarding the service that is stored in the recording medium (see Fig. 1, Mobile Terminal (11): USIM (20, 21): Fig. 14: page 10, 1st paragraph; where second processing is processing of payment fee for mobile terminal based on identification information of mobile terminal including USIM of the mobile terminal).
the second information processing device includes second circuitry, the second circuitry (see Fig. 1) is configured to: 
acquire information from a communication target external device see (Fig. 1, Mobile Terminal (11): USIM (20, 21): page 6, 6th paragraph; where user personal identification number and USIM setting is acquired from mobile terminal prior to first or second processing); 
determine processing to be executed corresponds to a third processing and a fourth processing,  the third processing is associated with second service information stored in a communication target external device (see Fig. 1, Mobile Terminal (11), USIM (21 and 20: page 5, 4th and 5th paragraph; page 6, 4th paragraph; where first processing including processing/charging fee mobile communication based on range of deposit balance remained recorded in USIM card 21 of mobile communication device),
the fourth processing is associated with second identification information regarding a second service that is stored in the communication target external device, and the processing to be executed is determined based on the third processing that is in an executable state and acquired information that includes the second service information and the second identification information (see Fig. 1page 6, 2nd paragraph; page 7, 2nd and 5th paragraph; where second processing is fee charged to mobile terminal based on USIM ID); and
execute a third processing and the fourth processing based on the determined processing (see page 9, last two paragraph; where first processing executed by processing remaining deposit balance for identified communication service and second processing is executed by addition of additional amount or fee for the mobile terminal when deposit in USIM is reduced). 
As per claim 11, Hidenori et al. teach an information processing system, comprising: 
a first information processing device; and a second information processing device (see Fig. 1: page 14, 4th-8th paragraph; Examiner interprets two separate device used for processing followings steps instead of one), wherein 
the first information processing device includes circuitry configured  (see Fig. 1) to:
receive a request from an external device (see Fig. 1, page 6, 6th paragraph; where user 10 with mobile terminal/desktop 11/12 using personal identification number requests switching charge payment method);
change setting information based on the request, wherein the setting information indicates a setting of a specific service associated with service information of the information processing device (see Fig. 1, page 6, 6th-7th paragraph: where USIN setting is changed/switched on mobile terminal 11 of user from prepaid method to postpaid method for communication service of mobile terminal), and the service information is stored in a recording medium (Fig. 1, USIM (20); page 4, 2nd paragraph; where service information regarding amount balance is recorded in USIM card as a recording medium);
determine, one of a first processing or a second processing, as a processing to be executed based on the received request; invalidate the first processing based on the change of the setting information, wherein the first processing is associated with service (see page 6, 6th paragraph; page 7, 4th paragraph; where switching of payment method to postpaid method invalidates the first processing prepaid payment and remaining amount of deposit of prepaid applied to fee of the postpaid method);
execute the second processing based on the determined processing, wherein the second processing is associated identification information regarding the service that is stored in the recording medium (see Fig. 1, Mobile Terminal (11), USIM (20, 21): Fig. 14: page 10, 1st paragraph; where second processing is processing of payment fee for communication service for mobile terminal based on identification information of mobile terminal including USIM of the mobile terminal).
the second information processing device includes second circuitry configured to execute a third processing based on second identification information regarding a service that is stored in a communication target external device (see Fig. 1, Mobile Terminal (11), USIM (20, 21): page 1, 2nd paragraph; where “amount (guaranteed amount) appropriated for communication charge” is recorded and is attached to mobile terminal and third processing is executed based on available amount for the communication charge recorded which is further added once the amount is reduced based use mobile communication service by the mobile device).

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as described above. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Accordingly, this action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Aigbe et al. (July 2015) teaches immediate real-time detection and preventing double spending in electronic cash payment by invalidation request.
Betancourt et al. (U.S. Patent No. 9,792,632) teach processing vehicle service transaction request prior to arriving at service station.
Araki et al. (U.S. Patent No. 10,178,275) teach information processing apparatus with transmitting unit performing authentication for transmitting data on successful authentication.
Farges (U.S. Patent No. 10,246,055) teach authorizing a driver to activate a system using biometric authentication process.
Johnson et al. (U.S. Pub No. 2017/0235901) teach integrated service qualification.
Oracle (2006) teaches sending invalidation requests.
Praisner et al. (U.S. Patent No. 7,319,986) teach dynamic Payment card and related management system and methods.
Takashi (Japanese Patent Publication No. JP 2006215699 A) teaches authentication apparatus, system and support system.
Taku et al. (Japanese Patent Publication No. JP 2008-186069 A) teach on-vehicle device receiving service code  at a service providing location.
Saito (U.S. Pub No. 2009/0106249) teaches receiving invalidation request from external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/27/2022